DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species I (claims 1-14) in the reply filed on 06/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohn et al. (U.S. Pub. No. 2002/0189751) in view of Howard Rohdin (U.S. Pat. No. 3,624,836).
 	Regarding claim 1: Bohn discloses a bag machine comprising: an input section configured to receive a web (Fig. 1; via input section by rollers 116/118); a rotary drum configured to receive the web from the input section (via drum 130), the rotary drum having a seal bar having a first sealing zone configured to form a seal in the web (Figs. 1 & 3; via seal bars 132, 134, 136, 138; sealing surface 208) and a weakening zone (Fig. 3; via 204a) adjacent to the first sealing zone (208) such that a weakened area in the web is adjacent to the seal, and an outlet section configured to receive the web from the rotary drum (Fig. 1; via outlet zone by rollers 112/114).
	Bohn does not disclose that the first sealing zone has a plurality of independently controlled temperature zones configured to form the seal.  However, Howard discloses similar machine with sealing zone has a plurality of independently controlled temperature zones (Figs. 1 & 4; via different sealing zone areas by sealer 13 and/or their adjusting transformers 33).
	Therefore, it would have been obvious to one having ordinary skill in the art, before applicant’s claimed invention, to modify Bohn’s sealing bars by having multiple sealing zones, as suggested by Howard, in order to come up with the ability to have the seal bar with different sealing sections, with the ability to control each section’s temperature separately, resulting in obtaining a number of different selected temperature (column 1, lines 50-58).
	Regarding claim 2: Howard discloses that each temperature zone in the plurality of temperature zones is each capable to being controlled to a desired temperature (Figs. 1 & 3; via the shown different sealing zones 13).  
	Regarding claim 3: Howard discloses at least one temperature zone in the plurality of temperature zones is configured to apply more heat to the web than other temperature zones in the plurality of temperature zones such that the seal includes (via sealers 13, adjusted transformers 33, and controller 35).
	Regarding claim 4: Bohn discloses a side seal and a draw tape seal (paragraph 0002; “draw tape bags”).
	Regarding claim 5: Howard discloses the use of compressed air such that the compressed air flows through at least one temperature zone in the plurality of temperature zones to thereby air cool the at least one temperature zone (Fig. 2; via “Air Supply, pressure control gauge 24, knob 21a).
	Regarding claim 6: Howard suggests at least one temperature zone in the plurality of temperature zones is air cooled with compressed air (inherently while controller 35 adjusting heating zones 13, air temperature around each zone would be cooled).
	Regarding claim 7: Howard discloses that wherein the plurality of temperature zones includes a first temperature zone such that the seal includes a side seal (1st. zone seal); and wherein the plurality of temperature zones includes a second temperature zone such that the seal includes a different zone (via different sealing zones for package).
	Regarding claim 8: Bohn discloses that the seal is a first seal, wherein the seal bar further includes a second sealing zone configured to form a second seal in the web, wherein the weakening zone is between the first sealing zone and the second sealing zone (Fig. 3; via two different sealing zones 208, having weakening zone 204a between them) such that a weakened area in the web is between the first seal and the second seal.  Wherein, Howard suggests one of the first sealing zone and the second sealing zone has a plurality of independently controlled temperature zones configured to form the first seal or the second seal (Figs. 1 & 3; via different temperature sealing zones 13).
	Regarding claim 9: Howard discloses that each temperature zone in the plurality of temperature zones is each capable to being controlled to a desired temperature (Fig. 1; via controller 35).
	Regarding claim 10: Howard discloses that at least one temperature zone in the plurality of temperature zones is configured to apply more heat to the web than other temperature zones in the plurality of temperature zones such that one of the first seal and the second seal includes a side seal and a draw tape seal (Fig. 1; via 13 adjusted independently by 33 and controlled by controller 35).
	Regarding claim 11: Howard discloses that at least one temperature zone in the plurality of temperature zones is along an edge of the seal bar, see for example (Figs. 1 & 4; via sealing mechanism and temperature adjustment mechanism by the edge of the bar).
	Regarding claim 12: Howard discloses that the seal bar includes a port configured to receive a compressed air such that the compressed air flows through at least one temperature zone in the plurality of temperature zones to thereby air cool the at least one temperature zone, (see for example Fig. 2; via the shown “Air Supply” & regulator 21).
	Regarding claim 13: at least one temperature zone in the plurality of temperature zones is air cooled with compressed air (via lower jaw 12 with its coolant, will impact on the heated zones).
	Regarding claim 14: Bohn discloses a side seal and a draw tape seal (paragraph 0002; “draw tape bags”).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited arts in PTO-892 suggest the use of sealing bars with different temperature zones.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731